Jones filed a suit in Laurens superior court against Swinson and two other named defendants, in which he sought an injunction, a decree of title in him to certain property, and a judgment for the value of timber cut and removed from the described premises. The defendants other than Swinson were later stricken by amendment. While the case was thus pending, a processioning proceeding was instituted to establish the disputed line between the tracts of land owned by the parties. The line was thus established and finally adjudicated. See  Swinson v. Jones, 66 Ga. App. 598 (18 S.E.2d 646). Thereafter, on the trial of the instant case in the superior court, the only matter submitted to the jury was the issue as to the value of the timber cut. The verdict and the judgment entered thereon were simply for money, the other features of the case having been disposed of in Swinson v. Jones, supra. The only judgment herein excepted to is a money judgment. Held:
Since all of the equity features originally contained in the petition were eliminated before the case was submitted to a jury, and since the only judgment complained of is one for the value of timber cut, the case as presented to this court is simply a law case and not one involving title to land or equitable relief, and therefore the Court of Appeals, and not this court, has jurisdiction. See Cochran v. Stephens,  155 Ga. 134 (116 S.E. 303); United States Fidelity  Guaranty Co. v. Kochler, 161 Ga. 934 (132 S.E. 64); Coats v.  Casey, 162 Ga. 236 (133 S.E. 237); Byrd v. Piha,  169 Ga. 115 (149 S.E. 699); Martin v. Deaton, 172 Ga. 557
(158 S.E. 331); Brightwell v. Oglethorpe Telephone Co.,  176 Ga. 65 (166 S.E. 646); Gilbert Hotel v. Black,  192 Ga. 641 (16 S.E.2d 435).
Transferred to Court of Appeals. All the Justicesconcur.
                       No. 14991. OCTOBER 6, 1944.